Citation Nr: 1722733	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depression and anxiety.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 25, 1980 to April 23, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This appeal was processed using both the Legacy Content Manager Documents (formally Virtual VA) paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with major depression and anxiety (an acquired psychiatric disability.

2.  The current acquired psychiatric disability is not the result of an injury, event, or disease incurred in, or otherwise etiologically related to, active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, the Veteran has repeatedly requested a VA examination of the acquired psychiatric disability.  The Board acknowledges that the Veteran has not been afforded a VA examination with respect to the appeal of service connection for an acquired psychiatric disability.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that there is no in-service injury, disease, or event; that the Veteran did not in fact have an acquired psychiatric disability in service; and that any symptoms of an acquired psychiatric disability were not shown in service, there is no duty to provide a VA medical examination.  Because there is no in-service injury, disease, or event to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or purported opinion could aid in substantiating the current claim of service connection for an acquired psychiatric disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

In the absence of evidence of an in-service injury, disease, or event, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury, disease, or event, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed acquired psychiatric disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The United States Court of Appeals for Veterans Claims has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the appeal of service connection for an acquired psychiatric disability.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection for an Acquired Psychiatric Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Major depression and anxiety are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, the Veteran did not serve 90 days or more, which would be another requirement that has not been met.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.

The Veteran generally contends that an acquired psychiatric disability was the result of events that occurred during active duty.  Specifically, in a February 2011 letter from a private physician, Dr. N.A.O., the Veteran reported that symptoms started in service because his training started to become more stressful, treatment from his sergeants and superiors were more cruel and strong, and there was a lot of tension in addition to all the racial and language problems that he was already experiencing.  The Veteran further reported that other soldiers started to hurt themselves to get out of service; for example, he witnessed one soldier cut his veins and another throw himself out of the window.  The Veteran also started to feel very nervous, depressive, anxious, and irritable.

At the outset, the Board finds that the Veteran has a current acquired psychiatric disability.  In the February 2011 letter, Dr. N.A.O. indicated that the Veteran had a history of major depression and anxiety.  Although the record does not reflect a confirmed diagnosis of major depression or anxiety, or any other acquired psychiatric disability, the Board resolves reasonable doubt in the Veteran's favor in finding that the Veteran has as a current acquired psychiatric disability.

Upon review of all the evidence, lay and medical, the Board finds the weight of the evidence shows that an acquired psychiatric disability was not incurred during the Veteran's nearly one-month period of active service, did not have onset during active service, and was not otherwise caused by, military service.  Service treatment records do not reflect any history, complaints, treatment, or diagnosis of major depressive disorder or anxiety, or any other psychiatric disability.  In a signed record, dated April 10, 1980, the Veteran indicated that he understood that he was not required to undergo a separation examination and indicated that he desired a separation examination.  However, based on a review of the Veteran's medical records, the determination was made that a medical examination for separation was not required.  As a result, the absence of any in-service complaint, finding, or reference to treatment for an acquired psychiatric disability or psychiatric-related symptoms weighs against a finding that the Veteran had an acquired psychiatric disability in service.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

In short, the Board finds that the Veteran's accounts of stress and symptoms of an acquired psychiatric disability during and since service, while competent, are not credible.  The Board notes that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence; however, the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board has relied on not only the absence of treatment records for complaints of, and treatment for, stress and psychiatric symptoms in service, but also the evidence of record that is inconsistent with the Veteran's contentions regarding the onset (during service) of psychiatric symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Specifically, a Social Security Administration (SSA) Disability Determination Program, Psychiatric Medical Report, dated March 1999, indicated that the first sign of the Veteran's depression was on September 30, 1996, the same date he was first treated for the depression.  This report directly contradicts the Veteran's more recent statements (made in connection with a claim of service connection for an acquired psychiatric disability) that the psychiatric symptoms due to stress first began in service in 1980.  For these reasons, the Board finds that the Veteran's reports of in-service stress and symptoms of a psychiatric disability and continuous psychiatric symptoms since service are not credible, and the acquired psychiatric disability was not incurred in active service.

Because an in-service injury, disease, or event, has not been shown, to include no in-service symptoms associated with a psychiatric disability, the Board does not reach the additional question of the relationship (nexus) between any current acquired psychiatric disability and service.  In this regard, in the February 2011 letter, Dr. N.A.O. opined that it is more probable than not that the Veteran's depression and anxiety are service connected secondary to the stress he suffered during service.  Dr. N.A.O. based this opinion, at least in part, on the inaccurate factual assumption that the Veteran experienced stress in service and had symptoms of a psychiatric disability in service.  Simply stated, Dr. N.A.O.'s opinion has no probative value.  See Reonal, 5 Vet. App.at 461 (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  As such, the preponderance of the evidence is against the appeal of service connection for an acquired psychiatric disability, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for an acquired psychiatric disability, to include major depression and anxiety, is denied.



________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


